


EXHIBIT 10.19




RESTRICTED STOCK UNIT AGREEMENT
 
THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), between HSN, Inc., a
Delaware corporation (the “Company”), and the Participant set forth in the Grant
Summary (the “Grantee”) is made as of the Grant Date set forth in the Grant
Summary.
 
1.    Award and Vesting of RSUs
 
(a)Subject to the terms, definitions and provisions of this Agreement and the
Company’s Second Amended and Restated 2008 Stock and Annual Incentive Plan, as
amended (the “Plan”), the Company hereby grants to the Grantee the number of
restricted stock units set forth in the Grant Summary (the “RSUs”). Your Grant
Summary on the Morgan Stanley Smith Barney Benefit Access System or any
successor equity administration website or system (the “Grant Summary”) sets
forth the number of RSUs granted to you by the Company and the Award Date
referred to as the Grant Date in the Award Summary (among other information),
and is hereby incorporated by reference to, and shall be read as part and parcel
of, this Agreement. Any defined terms not defined in this Agreement or the Grant
Summary shall have the meaning ascribed to it in the Plan.


(b)Subject to the terms and conditions of this Agreement and the provisions of
the Plan, the RSUs shall vest and no longer be subject to any restriction in
accordance with the Vesting Period described in the Grant Summary. 


(c)Notwithstanding the provisions of Section 1(b) and except as provided in
Section 5 of this Agreement, in the event of termination of the Grantee’s
service with the Company during the Vesting Period for any reason, all remaining
unvested RSUs shall be forfeited by the Grantee and canceled in their entirety
effective immediately upon such termination.


(d)Nothing in this Agreement shall confer upon the Grantee any right to continue
in the employ or service of the Company or any of its affiliates or interfere in
any way with the right of the Company or any such Affiliates to terminate the
Grantee’s service at any time, with or without cause.
 
2.
Settlement of RSUs

 
As soon as practicable after any RSUs have vested and are no longer subject to
the Vesting Period, such RSUs shall be settled. Subject to Section 14(d) of the
Plan (pertaining to the withholding of taxes), for each RSU settled pursuant to
this Section 2, the Company shall (i) if the Grantee is employed within the
United States, issue (either in book-entry form or otherwise) one share of
Common Stock for each RSU vesting at such time and cause to be delivered to the
Grantee one or more unlegended, freely-transferable stock certificates in
respect of such shares issued upon settlement of the vesting RSUs or (ii) if the
Grantee is employed outside the United States, pay, or cause to be paid, to the
Grantee an amount of cash equal to the Fair Market Value of one share of Common
Stock for each RSU vesting at such time. Notwithstanding the foregoing, the
Company shall be entitled to hold the shares or cash issuable upon settlement of
RSUs that have vested until the Company or the agent selected by the Company to
manage the Plan under which the RSUs have been issued (the “Agent”) shall have
received from the Grantee a duly executed Form W-9 or W-8, as applicable.


3.
Non-Transferability of the RSUs

 
During the Vesting Period and until such time as the RSUs are ultimately settled
as provided in Section 2 above, the RSUs shall not be transferable by the
Grantee by means of sale, assignment, exchange, encumbrance, pledge, hedge or
otherwise.


4.    Rights as a Stockholder
 
Except as otherwise specifically provided in this Agreement, the Grantee shall
not be entitled to any rights of a stockholder with respect to the RSUs.
Notwithstanding the foregoing, if the Company declares and pays dividends on the
Common Stock during the Vesting Period, the Grantee will be credited with
additional amounts for each RSU equal to the dividend that would have been paid
with respect to such RSU if it had been an actual share of Common Stock, which
amount shall remain subject to restrictions (and as determined by the Committee
may be reinvested in RSUs or may be held in kind as restricted property) and
shall vest concurrently with the vesting of the RSUs upon which such dividend
equivalent amounts were paid. Notwithstanding




--------------------------------------------------------------------------------




the foregoing, dividends and distributions other than regular quarterly cash
dividends, if any, may result in an adjustment pursuant to Section 5.
 
1.
Adjustment in the Event of Change in Stock; Change in Control



(a)In the event of any change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), such
as a stock split or a corporate transaction, such as any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Company (including any extraordinary cash or stock dividend), any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the number of RSUs and the shares underlying such RSUs shall be
equitably adjusted by the Committee (including, in its discretion, providing for
other property to be held as restricted property) as it may deem appropriate in
its sole discretion. The determination of the Committee regarding any such
adjustment will be final and conclusive.


(b)With respect to the awards evidenced by this Agreement, subject to paragraph
(e) of Section 10 of the Plan, notwithstanding any provision of the Plan to the
contrary, upon Grantee’s Termination of Employment, during the one-year period
following a Change in Control, by the Company for other than Cause or Disability
or by the Grantee for Good Reason:


(i)    any RSUs outstanding as of such date of Termination of Employment which
were outstanding as of the date of such Change in Control shall be fully vested
and become immediately payable; 


(ii)    the restrictions and deferral limitations applicable to any RSU shall
lapse, and such RSU outstanding as of such date of Termination of Employment
which were outstanding as of the date of such Change in Control shall become
free of all restrictions and become fully vested and transferable; and
 
(iii)    all RSUs outstanding as of such date of Termination of Employment which
were outstanding as of the date of such Change in Control shall be considered to
be earned and payable in full, and any restrictions shall lapse and such RSUs
shall be settled as promptly as is practicable in the form set forth in this
Agreement and the Plan.


6.
Payment of Transfer Taxes, Fees and Other Expenses

 
The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by a Grantee in
connection with the RSUs, together with any and all other fees and expenses
necessarily incurred by the Company in connection therewith.
 
7.
Other Restrictions

 
(a)    The RSUs shall be subject to the requirement that, if at any time the
Committee shall determine that (i) the listing, registration or qualification of
the shares of Common Stock subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any government regulatory body, then in any such event, the award of RSUs shall
not be effective unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.
 
(b)    The Grantee acknowledges that the Grantee is subject to the Company’s
policies regarding compliance with securities laws, including but not limited to
its Securities Trading Policy (as in effect from time to time and any successor
policies), and, pursuant to these policies, if the Grantee is on the Company’s
insider list, the Grantee may be required to obtain pre-clearance from the
Company’s General Counsel prior to purchasing or selling any of the Company’s
securities, including any shares issued upon vesting of the RSUs, and may be
prohibited from selling such shares other than during an open trading window.
The Grantee further acknowledges that, in its discretion, the Company may
prohibit the Grantee from selling such shares even during an open trading window
if the Company has concerns over the potential for insider trading.
 
8.
Notices

 
All notices and other communications under this Agreement shall be in writing
and shall be given by overnight courier; registered or certified mail, return
receipt requested, postage prepaid; hand delivery to the other party; corporate
assigned email address; personal address provided to the Company or Agent; or by
facsimile, addressed as follows:
  




--------------------------------------------------------------------------------




If to the Grantee: at the address last provided by the Grantee to the Company’s
Human Resources Department or the Agent.


 
If to the Company:            HSN, Inc.
1 HSN Drive
St. Petersburg, FL 33729
Attention:  General Counsel
Facsimile:  (727) 872-1000
 
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 8. Notice and
communications shall be effective upon the earlier of (i) when actually received
by the addressee, (ii) four business days if by registered or certified mail,
(ii) next business day if sent via overnight delivery, e-mail, facsimile,
electronic delivery.  The Grantee consents to electronic delivery of (i) all
communications under the Plan or necessary for administration of the Plan and
(ii) any documents required to be delivered by the Company under the securities
laws.
 
9.
Effect of Agreement

 
Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.
 
10.
Laws Applicable to Construction; Consent to Jurisdiction

 
The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement and the Grant Summary, the RSUs are subject to the terms and
conditions of the Plan, which are hereby incorporated by reference.
 
Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Florida, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Grantee hereby agrees and consents to the personal
jurisdiction of said courts over the Grantee for purposes of the resolution of
any and all such disputes.
 
11.
Severability

 
The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
 
12.
Conflicts and Interpretation

 
In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
 
In the event of any (i) conflict between the Grant Summary (or any information
posted on the Morgan Stanley Smith Barney Benefit Access System) and this
Agreement, the Plan and/or the books and records of the Company, or (ii)
ambiguity in the Grant Summary (or any information posted on the Morgan Stanley
Smith Barney Benefit Access System), this Agreement, the Plan and/or the books
and records of the Company, as applicable, shall control.
 




--------------------------------------------------------------------------------




13.
Amendment

 
The Company may modify, amend or waive the terms of the RSU award, prospectively
or retroactively, but no such modification, amendment or waiver shall impair the
rights of the Grantee without his or her consent, except as required by
applicable law, NASDAQ or stock exchange rules, tax rules or accounting rules. 
The waiver by either party of compliance with any provision of this Agreement
shall not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by such party of a provision of this
Agreement.
 
14.
Headings

 
The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
 
15.
Counterparts

 
This Agreement may be executed in counterparts, which together shall constitute
one and the same original.


16.    Data Protection


The Grantee authorizes the release from time to time to the Company (and any of
its subsidiaries or affiliated companies) and to the Agent (together, the
“Relevant Companies”) of any and all personal or professional data that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”).  Without limiting the above, Grantee permits his
or her employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information (including any professional and
personal data that may be useful or necessary for the purposes of the
administration of the Plan and/or this Agreement and/or to implement or
structure any further grants of equity awards (if any)).  Grantee hereby
authorizes the Relevant Information to be transferred to any jurisdiction in
which the Company, his or her employing company or the Agent considers
appropriate.  Grantee shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.


IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer. Your
acceptance of the benefits of this Agreement constitutes your acceptance to be
bound by its terms.
.


 
HSN, INC.

--------------------------------------------------------------------------------

By:                
Maria Martinez
Chief Human Resources Officer








